     Case 5:19-cv-01302-ADS Document 28 Filed 09/30/20 Page 1 of 2 Page ID #:2917




 1

 2
                                                                            JS-6
 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   IRIS H. O/B/O SHAUN ERIC H. 1, an            Case No.: 5:19-01302 ADS
     Individual,
12
                         Plaintiff,
13
                         v.                       JUDGMENT OF DISMISSAL
14
     ANDREW M. SAUL2, Commissioner of
15   Social Security,

16                       Defendant.

17

18

19

20

21
     1 Plaintiff’s and his representative’s names have been partially redacted in compliance
22
     with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
     Committee on Court Administration and Case Management of the Judicial Conference
23
     of the United States.
     2 On June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                               -1-
     Case 5:19-cv-01302-ADS Document 28 Filed 09/30/20 Page 2 of 2 Page ID #:2918




 1                 In accordance with the Memorandum Opinion and Order, Dkt. No. 27,

 2   filed concurrently herewith,

 3          IT IS ORDERED AND ADJUDGED that the decision of the Commissioner of

 4   Social Security is affirmed, and this action is dismissed with prejudice.

 5

 6   DATE: September 30, 2020

 7
                                              /s/ Autumn D. Spaeth
8                                       THE HONORABLE AUTUMN D. SPAETH
                                        United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                 -2-
